DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1 – 2, 8, 13, 19 and 20, adding claims 22 – 33 and canceling claims 3 – 5, 9 – 12 and 14 – 18 by the amendment submitted by the applicant(s) filed on May 07, 2021.  Claims 1 – 2, 6, 8, 13 and 19 – 33 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

With regard claim 24, the limitation “wherein each VCSEL of the second set of VCSELs does not include a top mirror and does not include a bottom mirror” is considered new matter.  On paragraph [0052] says “Fig. 5D shows as cross-sectional view 250 of the degraded emitter 200 that includes the full emitter current blocking implant.  As shown by reference numbers 502 and 503, the full emitter current blocking implant may replace top mirror 218 and/or bottom mirror 224 in the non-degraded emitter 200”.  The specification discloses extending the current blocking implant include the mirrors.  It is not clear if the VCSEL include the top and bottom mirrors along with the current locking implant or if the top and bottom mirrors have been totally replaced by the current locking implant and the VCSEL does not include the top and bottom mirrors.  It is unclear if the VCSEL does not include the top and bottom mirrors, as it appears to be claimed.
Examiner conducted the search as read in the claims "The VCSEL don't include the top mirror and the bottom mirror."  (see MPEP 2163.06 I  The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.). 

With regard claim 30, the limitation “wherein each emitter of the set of emitters does not include a top mirror and does not include a bottom mirror” (claim 30) are 
Examiner conducted the search as read in the claims "The emitters don't include the top mirror and the bottom mirror"  (see MPEP 2163.06 I  The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.). 
Appropriated corrections are required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 6, 8, 13 and 19 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

With regard claim 1, the limitation “a second set of VCSELs, wherein each of the second set of VCSELs includes an emitter current blocking implant at the first location on the first side of the active region and at the second location on the second side of the active region” is considered indefinite.  Is not clear how many active regions are, is not clear if the active region in the first set of VCSELs is the same as the active region in the second set of VCSELs, is not clear if the active region in the first set of VCSELs is different from the active region in the second set of VCSELs.  The examiner believe that each of the set of VCSELs (first and second set of VCSELs) includes a top mirror, a bottom mirror and an active region, wherein the active region is located between the top and bottom mirrors.
For purpose of examination, the examiner interpreted as “a second set of VCSELs, wherein each of the second set of VCSELs includes a top mirror at a first location on a first side of an active region and a bottom mirror at a second location on a second side of the active region, wherein each of the second set of VCSELs includes an emitter current blocking implant at the first location on the first side of the active region and at the second location on the second side of the active region”.  

With regard claim 8, the limitation “wherein degrading the performance of the second set of VCSELs comprises: degrading the performance of the second set of VCSELs in association with forming an emitter current blocking implant at the first location on the first side of the active region and at the second location on the second side of the active region” is considered indefinite.  Is not clear how many active regions are, is not clear if the active region in the first set of VCSELs is the same as the active region in the second set of VCSELs, is not clear if the active region in the first set of VCSELs is different from the active region in the second set of VCSELs.   The examiner believe that each of the set of VCSELs (first (without degrading) and second (degrading) set of VCSELs) includes a top mirror, a bottom mirror and an active region, wherein the active region is located between the top and bottom mirrors.
For purpose of examination, the examiner interpreted as “wherein each of the degrading the performance of the second set of VCSELs includes a top mirror at a first location on a first side of an active region and a bottom mirror at a second location on a second side of the active region, wherein degrading the performance of the second set of VCSELs comprises: degrading the performance of the second set of VCSELs in association with forming an emitter current blocking implant at a first location on a first side of the active region and at a second location on a second side of the active region”.  

With regard claim 13, the limitation “wherein each of the second set of emitters includes an emitter current blocking implant at the first location on the first side of the active region and at the second location on the second side of the active region” is considered indefinite.  Is not clear how many active regions are, is not clear if the active region in the first set of VCSELs is the same as the active region in the second set of VCSELs, is not clear if the active region in the first set of VCSELs is different from the active region in the second set of VCSELs.  The examiner believe that each of the set of 
For purpose of examination, the examiner interpreted the limitations as “wherein each of the second set of emitters includes a top mirror at a first location on a first side of an active region and a bottom mirror at a second location on a second side of the active region, wherein each of the second set of emitters includes an emitter current blocking implant at the first location on the first side of the active region and at the second location on a second side of the active region”.  

With regard claim 24 recites the limitation "a top mirror and a bottom mirror" in the second line.  There is insufficient antecedent basis for this limitation in the claim.   Examiner believe that this limitation should be write as “the top mirror and the bottom mirror”, since claim 24 depend of claim 1 and claim 1 claimed “a top mirror and a bottom mirror”.

With regard claim 30 recites the limitation "a top mirror and a bottom mirror" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believe that this limitation should be write as “the top mirror and the bottom mirror”, since claim 30 depend of claim 1 and claim 1 claimed “a top mirror and a bottom mirror”.
Appropriated corrections are required.
Claims 2, 6 and 19 – 33 are rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6, 8, 13, 19 – 23, 25 – 29 and 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 10,153,614, Applicant’s submitted in the IDS, filed on January 09, 2019) in view of Barve et al. (US 2017/0353012), further in view of Joseph (US 2010/0303113, Examiner submitted in the PTO-892 form, filed on July 01, 2020).
 
    PNG
    media_image1.png
    156
    183
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    154
    182
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    254
    240
    media_image3.png
    Greyscale
         
Regarding claim 1, Lin discloses a vertical cavity surface emitting laser (VCSEL) array (see Figure 1), comprising: 
a first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17, the reference called “Enabled VCSEL” and Column 3, Lines 56 – 67 and Column 4, Lines 23 – 49); 
 	wherein each of the first set of VCSELs (see Figure 2A, Character 17) includes a top mirror (see Figure 2A, Character 24, the reference called “upper p-DBR stack or p-DBR stack” and Column 4, Lines 37 – 38) at a first location on a first side of an active region (see Figure 2A, Character 22, the reference called “a quantum well structure” and Column 4, Line 37) and a bottom mirror (see Figure 2A, Character 20, the reference called “lower n-DBR stack or n-DBR stack” and Column 4, Lines 36 – 37) at a second location on a second side of the active region  (see Figure 2A, Character 22); and 
a second set of VCSELs (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59), 
 	wherein each of the second set of VCSELs (see Figure 2B, Character 18) includes an emitter current blocking implant (see Figure 2B, Character 38, the reference called “isolation implant”, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) at the first location on the first side of the active region (see Figure 2B, Character 22 and Column 4, lines 50 – 53, Examiner believe that each of the set of VCSELs (first set of VCSELs (see Figure 2B, Character 17) and second set of VCSELs (see Figure 2B, Character 18)) includes a top mirror (see Figures 2A and 2B, Character 24), a bottom mirror (see Figures 2A and 2B, Character 20) and an active region (see 
 	wherein the first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17) and the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) are interleaved with each other to form a two-dimensional regular pattern of VCSELs (see Figure 1, Abstract and Column 3, Lines 24 – 58), 
 	wherein the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) forms a random pattern of VCSELs within the two-dimensional regular pattern of VCSELs (see Figure 1, column 3, Lines 33 – 35 and Column 54 – 58, Random, pseudo-random, and quasi-periodic patterns are examples of such uncorrelated patterns), 
 	wherein each VCSEL of the first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17) has a nominal optical output power at an operating voltage of the VCSEL array (see Abstract, Column 1, Lines 66 – 67, Colum 2, line 1 and Column 4, Lines 31 – 49) and
 	wherein each VCSEL of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) has substantially less than the nominal optical output power or no optical output power at the operating voltage (see Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59.  Examiner wants to point out that in column 2, Lines 10 - 15 says: In one embodiment, the second set of the optoelectronic cells include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current 


    PNG
    media_image4.png
    257
    512
    media_image4.png
    Greyscale


Lin discloses second set of VCSELs (see Figure 2B, Character 18 comprising a top mirror (see Figure 2B, Character 24), a bottom mirror (see Figure 2B, Character 20), and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin discloses the claimed invention except for an emitter current blocking implant at the second location on the second side of the active region.  Barve teaches a VCSELs or emitter array including a top mirror (see Figure 2B, Character 218) at a first location on a first side of an active region (see Figure 2B, Character 222), a bottom mirror (see Figure 2B, Character 224) at a second location on a second side of the active region (see Figure 2B, Character 222), wherein the active region (see Figure 2B, Character 222) is located between the top and bottom mirrors (see Figure 2B, Characters 218 and 224) and an implant isolation material (see Figure 2B, Character 216) at the first location on the first side of the active region (see Figure 2B, Character 222) and at the second location on the second side of the active region (see Figure 2B, Character 222).  However, it is well known in the art to apply and/or modify the position of the current blocking implant (e.g. the implant isolation material (current blocking implant) could be at the top and bottom side of the active region) as discloses by Barve in (see Figure 2B and paragraphs [0032, 0038 and 0047]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the position of the current blocking implant as suggested by Barve to the device of Lin, to provide an electrical isolation.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular 


    PNG
    media_image5.png
    177
    315
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    207
    202
    media_image6.png
    Greyscale


Lin discloses the claimed invention except for the first set of VCSELs and the second set of VCSELs are electrically connected in parallel.   Joseph teaches a VCSEL array (see Figure 1, Character 103 and Figure 5) are electrically connected in parallel (see Figures 1 and 5).  However, it is well known in the art to apply and/or modify the VCSEL array are electrically connected in parallel as discloses by Joseph in (see Figure 1, Character 103 and Figure 5 and paragraph [0068]).  Therefore, it would have 

Regarding claim 2, Lin, Barve and Joseph, Lin discloses the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) has less than the nominal optical output power based on including the emitter current blocking implant (see Figure 2B, Character 38, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).

Regarding claims 6 and 22, Lin, Brave and Joseph, Lin discloses second set of VCSELs (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin in column 2, Lines 10 - 15 teaches: “In one embodiment, the second set of the optoelectronic cells include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current injected into the quantum well structure to below a threshold required for emitting laser radiation.”  Lin’s teaching covers that the disabled vcsel has both no light and incoherent light.
the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage and wherein each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage.  It would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify that each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage to the laser of Lin, to produce poor incoherent light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of each VCSEL of the second set of VCSELs output power, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage and wherein each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage and wherein each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage] or upon another variable recited in a claim, the Applicant must show that the chosen [the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage and wherein each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 8, Lin discloses a method of forming a vertical cavity surface emitting laser (VCSEL) array (see Figure 1), comprising: 
forming a plurality of VCSELs (see Figure 1, characters 12 and 16 and Figures 2A – 2B, Characters 17 and 18) on or within a substrate (see Figures 2A and 2B, Character 19. Abstract, Colum 3, Lines 54 – 64, Column 4, Lines 34 – 35), 
 	wherein forming the plurality of VCSELs (see Figure 1, characters 12 and 16 and Figures 2A – 2B, Characters 17 and 18) includes forming a first set of VCSELs (see Figure 1, Character 12, and Figure 2A, Character 17, the reference called “Enabled VCSEL” and Column 3, Lines 56 – 67 and Column 4, Lines 23 – 49) and a second set of VCSELs (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) that is randomly interleaved with the first set of VCSELS (see Figures 1 and 2A – 2B, Abstract and Column 3, Lines 24 – 58) and that form a two-dimensional regular pattern of VCSELs (see Figure 1); 
 	wherein each of the first set of VCSELs (see Figure 2A, Character 17) includes a top mirror (see Figure 2A, Character 24, the reference called “upper p-DBR stack or p-DBR stack” and Column 4, Lines 37 – 38) at a first location on a first side of an active region (see Figure 2A, Character 22, the reference called “a quantum well structure” and Column 4, Line 37) and a bottom mirror (see Figure 2A, Character 20, the reference called “lower n-DBR stack or n-DBR stack” and Column 4, Lines 36 – 37) at a second location on a second side of the active region  (see Figure 2A, Character 22) and 
degrading a performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 
wherein degrading the performance of the second set of VCSELs (see Figure 2B, Character 18) comprises: 
 	degrading the performance of the second set of VCSELs (see Figure 2B, Character 18) in association with forming an emitter current blocking implant (see Figure 2B, Character 38, the reference called “isolation implant”, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) at the first location on the first side of the active region (see Figure 2B, Character 22 and Column 4, lines 50 – 53, Examiner believe that each of the set of VCSELs (first set of VCSELs (see Figure 2B, Character 17) and second set of VCSELs (see Figure 2B, Character 18)) includes a top mirror (see Figures 2A and 2B, Character 24), a bottom mirror (see Figures 2A and 2B, Character 20) and an active region (see Figures 2A and 2B, Character 22), wherein the active region (see Figures 2A and 2B, Character 22) is located between the top and bottom mirrors (see Figures 2A and 2B, Characters 20 and 24)), and 
 	wherein degrading the performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) includes degrading the performance of the second set of VCSELs (see Figure 1, Character 16 and Figure 2B, Character 18) has substantially less than the nominal optical output power or no optical output power at the operating voltage (see Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59.  Examiner wants to point out that in column 2, Lines 10 - 15 says: In 
Lin discloses second set of VCSELs (see Figure 2B, Character 18 comprising a top mirror (see Figure 2B, Character 24), a bottom mirror (see Figure 2B, Character 20), an active region (see Figure 2B, Character 22), the active region is located in between the mirrors (see Figure 2B, Characters 20 and 24) and an emitter current blocking implant (see Figure 2B, Character 38) and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin discloses the claimed invention except for an emitter current blocking implant at the second location on the second side of the active region.  Barve teaches a VCSELs or emitter array including a top mirror (see Figure 2B, Character 218) at a first location on a first side of an active region (see Figure 2B, Character 222), a bottom mirror (see Figure 
Lin discloses the claimed invention except for the first set of VCSELs and the second set of VCSELs are electrically connected in parallel.   Joseph teaches a VCSEL array (see Figure 1, Character 103 and Figure 5) are electrically connected in parallel (see Figures 1 and 5).  However, it is well known in the art to apply and/or modify the VCSEL array are electrically connected in parallel as discloses by Joseph in (see Figure 1, Character 103 and Figure 5 and paragraph [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known VCSEL array are electrically connected in parallel as suggested by Joseph to the device of Lin, because when the VCSEL array are electrically connected in parallel to form a single high-power, high-speed light source, also for them to work in a synchronous fashion and even when one or more of the VCSEL are not working, the others VCSELs still working.  

Regarding claim 13, Lin discloses an emitter array (see Figure 1), comprising: 
a first set of emitters (see Figure 1, Character 12, and Figure 2A, Character 17, the reference called “Enabled VCSEL” and Column 3, Lines 56 – 67 and Column 4, Lines 23 – 49) that has a nominal optical output power at an operating voltage (see Abstract, Column 1, Lines 66 – 67, Colum 2, line 1 and Column 4, Lines 31 – 49); and 
a second set of emitters (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59), that has substantially less than the nominal optical 
 	wherein the first set of emitters (see Figure 1, Character 12, and Figure 2A, Character 17) and the second set of emitters (see Figure 1, Character 16 and Figure 2B, Character 18) are interleaved with each other  (see Figure 1, Abstract and Column 3, Lines 24 – 58) to form a two-dimensional regular pattern of emitters that emits (see Figure 1) a random pattern of light at the nominal optical output power at the operating voltage (see Figure 1 and column 3, Lines 33 – 3);

 	wherein each of the second set of emitters (see Figure 2B, Character 18) includes an emitter current blocking implant (see Figure 2B, Character 38, the reference called “isolation implant”, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) at the first location on the first side of the active region (see Figure 2B, Character 22 and Column 4, lines 50 – 53, Examiner believe that each of the set of VCSELs (first set of VCSELs (see Figure 2B, Character 17) and second set of VCSELs (see Figure 2B, Character 18)) includes a top mirror (see Figures 2A and 2B, Character 24), a bottom mirror (see Figures 2A and 2B, Character 20) and an active region (see Figures 2A and 2B, Character 22), wherein the active region (see Figures 2A and 2B, Character 22) is located between the top and bottom mirrors (see Figures 2A and 2B, Characters 20 and 24)).
Lin discloses second set of VCSELs (see Figure 2B, Character 18 comprising a top mirror (see Figure 2B, Character 24), a bottom mirror (see Figure 2B, Character 20), an active region (see Figure 2B, Character 22), the active region is located in between the mirrors (see Figure 2B, Characters 20 and 24) and an emitter current blocking implant (see Figure 2B, Character 38) and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin an emitter current blocking implant at the second location on the second side of the active region.  Barve teaches a VCSELs or emitter array including a top mirror (see Figure 2B, Character 218) at a first location on a first side of an active region (see Figure 2B, Character 222), a bottom mirror (see Figure 2B, Character 224) at a second location on a second side of the active region (see Figure 2B, Character 222), wherein the active region (see Figure 2B, Character 222) is located between the top and bottom mirrors (see Figure 2B, Characters 218 and 224) and an implant isolation material (see Figure 2B, Character 216) at the first location on the first side of the active region (see Figure 2B, Character 222) and at the second location on the second side of the active region (see Figure 2B, Character 222).  However, it is well known in the art to apply and/or modify the position of the current blocking implant (e.g. the implant isolation material (current blocking implant) could be at the top and bottom side of the active region) as discloses by Barve in (see Figure 2B and paragraphs [0032, 0038 and 0047]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the position of the current blocking implant as suggested by Barve to the device of Lin, to provide an electrical isolation.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent 
Lin discloses the claimed invention except for the first set of VCSELs and the second set of VCSELs are electrically connected in parallel.   Joseph teaches a VCSEL array (see Figure 1, Character 103 and Figure 5) are electrically connected in parallel (see Figures 1 and 5).  However, it is well known in the art to apply and/or modify the VCSEL array are electrically connected in parallel as discloses by Joseph in (see Figure 1, Character 103 and Figure 5 and paragraph [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known VCSEL array are electrically connected in parallel as suggested by Joseph to the device of Lin, because when the VCSEL array are electrically connected in parallel to form a single high-power, high-speed light source, also for them to work in a synchronous fashion and even when one or more of the VCSEL are not working, the others VCSELs still working.  

Regarding claim 19 Lin, Barve and Joseph, Lin discloses the second set of emitters (see Figure 1, Character 16 and Figure 2B, Character 18) has less than the nominal optical output power (see Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59) based on including the emitter current blocking implant (see 

Regarding claim 20, Lin, Barve and Joseph, Lin discloses the respective current blocking implant includes a respective full emitter (see Figure 1, Character 16 and Figure 2B, Character 18, the examiner interpreted “full emitter” as the second set of VCSELs.  The second set of VCSELs include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current injected into the quantum well structure to below a threshold required for emitting laser radiation.) current blocking implant (see Figure 2B, Character 38, the reference called “isolation implant”, Abstract, Colum 2, lines 2 – 15 and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).   The others options claimed in this claim are have not been searched and examined as they were not elected by the Applicant(s) (Please, see MPEP 803.02 Election of Species Requirements – Markush Claims, C. Initial Examination of Elected Species, 1. Rejection of Claims to Elected Species, example 1).

Regarding claims 21 and 28, Lin, Brave and Joseph, Lin discloses second set of VCSELs (see Figure 1, Character 16, the reference called “dummy cells”, Figure 2B, Character 18, the reference called “Disabled VCSEL” and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Lin in column 2, Lines 10 - 15 teaches: “In one embodiment, the second set of the optoelectronic cells include implanted ions in the upper DBR stack, which increase an electrical resistance of the upper DBR stack by an amount sufficient to reduce the excitation current injected into the quantum well structure to below a threshold required for emitting laser radiation.”  Lin’s teaching covers that the disabled vcsel has both no light and incoherent light. 
Lin, Brave and Joseph discloses the claimed invention except for the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage and wherein each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage.  It would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify that each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage to the laser of Lin, to produce poor incoherent light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of each VCSEL of the second set of VCSELs output power, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage and wherein each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage and wherein each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage] or upon another variable recited in a claim, the Applicant must show that the chosen [the optical output power of the second set of VCSELs is less than twenty percent of the nominal optical output power at the operating voltage and wherein each VCSEL of the second set of VCSELs has an optical output power between 5 percent of the nominal optical output power at the operating voltage and 50 percent of the nominal optical output power at the operating voltage] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claims 23 and 29, Lin, Brave and Joseph, Lin discloses second set of VCSELs (see Figure 2B, Character 18 comprising a top mirror (see Figure 2B, Character 24), a bottom mirror (see Figure 2B, Character 20), an active region (see Figure 2B, Character 22), the active region is located in between the mirrors (see Figure 2B, Characters 20 and 24) and an emitter current blocking implant (see Figure 2B, Character 38) and Column 4, Lines 4 – 8, 23 – 30 and 50 – 59).  Also, Barve teaches a VCSELs or emitter array including a top mirror (see Figure 2B, Character 218) at a first location on a first side of an active region (see Figure 2B, Character 222), a bottom mirror (see Figure 2B, Character 224) at a second location on a second side of the active region (see Figure 2B, Character 222), wherein the active region (see Figure 2B, Character 222) is located between the top and bottom mirrors (see Figure 2B, Characters 218 and 224) and an implant isolation material (see Figure 2B, Character 216) at the first location on the first side of the active region (see Figure 2B, Character 222) and at the second location on the second side of the active region (see Figure 2B, Character 222 and paragraphs [0032, 0038 and 0047]).  
Lin, Brave and Joseph discloses the claimed invention except for wherein the emitter current blocking implant replaces the top mirror and the bottom mirror in each VCSEL of the second set of VCSELs.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the position of the current blocking implant to provide an electrical isolation.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed 

Regarding claims 25 and 31, Lin, Brave and Joseph, Lin discloses the bottom mirror (see Figure 2A, Character 20) includes a distributed Bragg reflector (DBR) (see Column 4, Lines 36 – 37) and the top mirror (see Figure 2A, Character 24) includes a DBR (see Column 4, Lines 37 – 38).

Regarding claims 26 and 32, Lin, Brave and Joseph, Lin discloses the active region (see Figure 2A, Character 22) is a quantum well (see Column 4, Line 37).

Regarding claims 27 and 33, Lin, Brave and Joseph, Lin discloses emitter current blocking implant includes a proton implant (see Column 4, Lines 45 – 49).

Response to Arguments
Applicant's arguments with respect to claims 1 – 2, 6, 8, 13 and 19 – 33 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


      /Delma R Fordé/Examiner, Art Unit 2828    


/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828